IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

RUSSELL MALONEY,                     NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D13-5700

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed October 8, 2015.

An appeal from the Circuit Court for Santa Rosa County.
John F. Simon, Jr., Judge.

Nancy A. Daniels, Public Defender, and Pamela D. Presnell, Assistant Public
Defender, Tallahassee, for Appellant.

Pamela Jo Bondi, Attorney General, and Lauren L. Gonzalez, Assistant Attorney
General, Tallahassee, for Appellee.




PER CURIAM.

      Appellant, Russell Maloney, appeals his judgment and sentence and argues

that the trial court erred in denying his motion to suppress. We affirm as to that

issue without further discussion. We remand the case back to the trial court,
however, for entry of a corrected judgment in light of the trial court’s oral ruling

on Appellant’s motion to correct sentence. The State concedes that remand is

appropriate in this case.

      AFFIRMED and REMANDED.

LEWIS, MAKAR, and WINOKUR, JJ., CONCUR.




                                         2